Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 1 of 25

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
JORGE MORALES, TORIBIO DE LA CRUZ MEJIA, FREDDY

GOMEZ CASTRO, CHRISTIAN LUGO VIERA, MARCOS

GONZALEZ MARTINEZ, JORGE ALBERTO LINARES

FIGUEROA, ROLANDO GARCIA, and RAMON ANTONIO. = COLLECTIVE/CLASS
CONSTANZA ESTEVEZ, individually and on behalf of all others ACTION COMPLAINT

similarly situated,
JURY TRIAL
Plaintiffs, DEMANDED

 

-against-

TREMONT CAR WASH AND LUBE LLC, K & P CW INC.,
and JOHN LAGE, MICHAEL LAGE, ALBINO COELHO,
EDDIE PARK, and JI H. KIM, as individuals,

Defendants.

 

1. Plaintiffs, JORGE MORALES, TORIBIO DE LA CRUZ MEJIA, FREDDY
GOMEZ CASTRO, CHRISTIAN LUGO VIERA, MARCOS GONZALEZ
MARTINEZ, JORGE ALBERTO LINARES FIGUEROA, ROLANDO GARCIA,
and RAMON ANTONIO CONSTANZA ESTEVEZ, individually and on behalf of
all others similarly situated, (hereinafter referred to as "Plaintiffs"), by their
attorneys at Helen F. Dalton & Associates, P.C., allege, upon personal knowledge as
to themselves and upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiffs, JORGE MORALES, TORIBIO DE LA CRUZ MEJIA, FREDDY
GOMEZ CASTRO, CHRISTIAN LUGO VIERA, MARCOS GONZALEZ
MARTINEZ, JORGE ALBERTO LINARES FIGUEROA, ROLANDO GARCIA,
and RAMON ANTONIO CONSTANZA ESTEVEZ, individually and on behalf of

 
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 2 of 25

all others similarly situated, through undersigned counsel, bring this action against
TREMONT CAR WASH AND LUBE LLC, K & P CW INC., JOHN LAGE,
MICHAEL LAGE, ALBINO COELHO, EDDIE PARK, and JI H. KIM, as an
individual, (hereinafter referred to as "Defendants"), to recover damages for
egregious violations of state and federal wage and hour laws arising out of Plaintiffs’
employment at TREMONT CAR WASH AND LUBE LLC and K & P CW INC.,
located at 1095 East Tremont Avenue, Bronx, New York 10460.

. As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiffs seek compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE

. This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.

. Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.

. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES

PLAINTIFFS
. Plaintiff JORGE MORALES residing at 43-60 Furman Avenue, Bronx, New York

10466, was employed from in or around November 2011 until in or around October
2016 by Defendants at K & P CW INC., and TREMONT CAR WASH AND LUBE
LLC, located at 1095 East Tremont Avenue, Bronx, New York 10460.

. Plaintiff TORIBIO DE LA CRUZ MEJIA residing at East 163" Street, Prospect

Avenue, Bronx, New York 10459, was employed from in or around April 2016 until
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 3 of 25

10,

11,

12.

13.

14.

15.

the present by Defendants at K & P CW INC., and TREMONT CAR WASH AND
LUBE LLC, located at 1095 East Tremont Avenue, Bronx, New York 10460.

Plaintiff FREDDY GOMEZ CASTRO residing at 707 East 187" Street, Bronx, New
York 10458, was employed from in or around February 2016 until in or around July
2019 by Defendants at K & P CW INC., and TREMONT CAR WASH AND LUBE
LLC, located at 1095 East Tremont Avenue, Bronx, New York 10460.

Plaintiff CHRISTIAN LUGO VIERA residing at 1167 Colgate Avenue, Bronx, New
York 10472, was employed from in or around August 2015 until the present by
Defendants at K & P CW INC., and TREMONT CAR WASH AND LUBE LLC,
located at 1095 East Tremont Avenue, Bronx, New York 10460.

Plaintiff MARCOS GONZALEZ MARTINEZ residing at 711 East 230" Street,
Bronx, New York 10466, was employed from in or around October 2016 until in or
around April 2018 by Defendants at K & P CW INC., and TREMONT CAR WASH
AND LUBE LLC, located at 1095 East Tremont Avenue, Bronx, New York 10460.
Plaintiff JORGE ALBERTO LINARES FIGUEROA residing at 1264 Croes Avenue,
Bronx, New York 10472, was employed from in or around August 2013 until in or
around February 2018 by Defendants at K & P CW INC., and TREMONT CAR
WASH AND LUBE LLC, located at 1095 East Tremont Avenue, Bronx, New York
10460.

Plaintiff ROLANDO GARCIA residing at 1185 Lebanon Street, Bronx, New York
10460, was employed from in or around April 2016 until in or around November
2016 by Defendants at K & P CW INC., and TREMONT CAR WASH AND LUBE
LLC, located at 1095 East Tremont Avenue, Bronx, New York 10460.

Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ residing at 640 Morris Park,
Bronx, New York 10462, was employed from in or around December 2017 until in or
around September 2019 by Defendants at K & P CW INC., and TREMONT CAR
WASH AND LUBE LLC, located at 1095 East Tremont Avenue, Bronx, New York
10460.

DEFENDANTS
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 4 of 25

16.

17.

18.

19,

20.

21,

22.

23.

24,

25.

26.

27.

28.

29,

30.

Defendants JOHN LAGE, MICHAEL LAGE, and ALBINO COELHO. are
hereinafter collectively referred to as the “Tremont Defendants.”

Defendant, TREMONT CAR WASH AND LUBE LLC is a corporation organized
under the laws of New York.

Defendant, TREMONT CAR WASH AND LUBE LLC is a corporation authorized to
do business under the laws of New York.

Upon information and belief, Defendant, TREMONT CAR WASH AND LUBE LLC

is a corporation organized under the laws of New York with a principal executive

office at 1095 East Tremont Avenue, Bronx, New York 10460.

Plaintiffs were all employed by TREMONT CAR WASH AND LUBE LLC from in
or around 2017 until in or around the present.

Plaintiffs were all employed by TREMONT CAR WASH AND LUBE LLC and K &
P CW INC. as joint employers from in or around 2017 until in or around 2018.
Defendant JOHN LAGE owns and operates TREMONT CAR WASH AND LUBE
LLC,

Upon information and belief, Defendant JOHN LAGE is the Chief Executive Officer
of TREMONT CAR WASH AND LUBE LLC,

Upon information and belief, Defendant JOHN LAGE is an agent of TREMONT
CAR WASH AND LUBE LLC, | .

Upon information and belief, Defendant JOHN LAGE has power over personnel
decisions at TREMONT CAR WASH AND LUBE LLC,

Upon information and belief, Defendant JOHN LAGE has power over payroll
decisions at TREMONT CAR WASH AND LUBE LLC,

Defendant JOHN LAGE has the power to hire and fire employees, including the
Plaintiffs, at TREMONT CAR WASH AND LUBE LLC.

During all relevant times herein, Defendant JOHN LAGE was Plaintiffs’ employer
within the meaning of the FLSA and NYLL.

Defendant MICHAEL LAGE owns and operates TREMONT CAR WASH AND
LUBE LLC,

Upon information and belief, Defendant MICHAEL LAGE is an agent of TREMONT
CAR WASH AND LUBE LLC,
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 5 of 25

31.

32.

33.

34,

35.
36.

37,

38.

39,

40.
41,

42.

43,

44,

45.

Upon information and belief, Defendant MICHAEL LAGE has power over personnel
decisions at TREMONT CAR WASH AND LUBE LLC,

Upon information and belief, Defendant MICHAEL LAGE has power over payroll
decisions at TREMONT CAR WASH AND LUBE LLC,

Defendant MICHAEL LAGE has the power to hire and fire employees, including the
Plaintiffs, at TREMONT CAR WASH AND LUBE LLC.

During all relevant times herein, Defendant MICHAEL LAGE was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Defendant ALBINO COELHO operates TREMONT CAR WASH AND LUBE LLC,
Upon information and belief, Defendant ALBINO COELHO is an agent of
TREMONT CAR WASH AND LUBE LLC,

Upon information and belief, Defendant ALBINO COELHO has power over
personnel decisions at TREMONT CAR WASH AND LUBE LLC,

Defendant ALBINO COELHO has the power to hire and fire employees, including
the Plaintiffs, at TREMONT CAR WASH AND LUBE LLC, establish and pay their
wages, set their work schedule, and maintain their employment records.

During all relevant times herein, Defendant ALBINO COELHO was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Defendant, K & P CW INC. is a corporation organized under the laws of New York.
Defendant, K & P CW INC. is a corporation authorized to do business under the laws
of New York.

Upon information and belief, Defendant, K & P CW INC. is a corporation organized
under the laws of New York with a principal executive office at 1095 East Tremont
Avenue, Bronx, New York 10460.

Defendants EDDIE PARK and JI H. KIM are hereinafter collectively referred to as
“K & P Defendants”.

Defendant EDDIE PARK managed K & P CW INC. and supervised the Plaintiffs in
their day to day duties at K & P CW INC.

Upon information and belief, Defendant EDDIE PARK was an agent of K & P CW
INC.
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 6 of 25

46,

47.

48.

49.
50.

Sl.

52.

53,

54,

55.

56.

57.

58.

59,

60.

Upon information and belief, Defendant EDDJE PARK had power over personnel
decisions at K & P CW INC.

Defendant EDDIE PARK had the power to hire and fire employees, including the
Plaintiffs, at K & P CW INC., establish and pay their wages, set their work schedule,
and maintain their employment records.

Defendant EDDIE PARK was Plaintiffs’ employer within the meaning of the FLSA
and NYLL.

Defendant JI H. KIM owns and operates K & P CW INC.

Upon information and belief, Defendant JI H. KIM was the Chief Executive Officer
of K & P CW INC. from in or around 2017 until in or around 2018.

Upon information and belief, Defendant JI H. KIM was an agent of K & P CW INC.
from in or around 2017 until in or around 2018.

Upon information and belief, Defendant JI H. KIM had power over personnel
decisions at K & P CW INC. from in or around 2017 until in or around 2018.

Upon information and belief, Defendant JI H. KIM had power over payroll decisions
at K & P CW INC. from in or around 2017 until in or around 2018.

Defendant JI H. KIM had the power to hire and fire employees, including the
Plaintiffs, at K & P CW INC., establish and pay their wages, set their work schedule,
and maintain their employment records from in or around 2017 until in or around 2018.
From in or around 2017 until in or around 2018, Defendant JI H. KIM was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Defendants K & P CW INC. and TREMONT CAR WASH AND LUBE LLC, are
hereinafter collectively referred to as the “Corporate Defendants.”

Upon information and belief, the Corporate Defendants shared the same pay practices
to pay employees, including the Plaintiffs.

Plaintiffs received payment from each of the Corporate Defendants during their
employment by Defendants.

Plaintiffs were employed by K & P CW INC. from in or around November 2013 until in
or around 2017.

Plaintiffs were then employed jointly by K & P CW INC. and TREMONT CAR WASH
AND LUBE LLC from in or around 2017 until in or around 2018.
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 7 of 25

61.

62,

63,

64,

65.

66.

Following their employment by the Corporate Defendants, Plaintiffs were then solely
employed by TREMONT CAR WASH AND LUBE LLC.

On information and belief, the Corporate Defendants, at present and have been at all
times relevant to the allegation in the complaint, enterprises engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) have had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) have had an annual gross volume of sales of not

less than $500,000.00.

FACTUAL ALLEGATIONS

JORGE MORALES

Plaintiff JORGE MORALES was employed from in or around November 2011 until
in or around October 2019 by the Corporate Defendants.

During Plaintiff JORGE MORALES’s employment by Defendants, Plaintiffs primary
duties were as a car washer while performing other miscellaneous duties from in or
around November 2011 until in or around October 2019.

Plaintiff JORGE MORALES was paid by Defendants approximately $6.50 per hour
from in or around February 2014 until in or around March 2014, approximately $6.95
per hour from in or around March 2014 until in or around December 2016,
approximately $8.45 per hour from in or around January 2017 until in or around June
2017, approximately $9.35 per hour from in or around July 2017 until in or around
December 2017, approximately $11.05 in or around 2018, approximately $12.75 per
hour from in or around December 2018 until in or around March 2019, and
approximately $12.75 from in or around April 2019 until the present.

Defendants failed to pay Plaintiff JORGE MORALES the legally prescribed
minimum wage for his hours worked from in or around February 2014 until in or
around October 2019, a blatant violation of the minimum wage provisions contained

in the FLSA and NYLL.
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 8 of 25

67,

68.

69.

70.

71.

72.

73,

74,

Plaintiff JORGE MORALES was not paid for approximately five to ten (5-10) hours
worked per week at his regular rate of pay.

Furthermore, Plaintiff JORGE MORALES worked approximately twelve (12) or more
hours per day, six (6) days a week from in or around February 2014 until in or around
October 2019, Defendants did not pay Plaintiff an extra hour at the legally prescribed
minimum wage for each day worked over ten (10) hours, a blatant violation of the
spread of hours provisions contained in the NYLL.

Plaintiff worked approximately seventy-two (72) hours or more per week during his
employment by Defendants from in or around February 2014 until in or around
October 2019.

Although Plaintiff JORGE MORALES worked approximately seventy-two (72) hours
or more per week during his employment by Defendants from in or around November
2011 until in or around October 2019, Defendants did not pay Plaintiff at all for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the

FLSA and NYLL.
TORIBIO DE LA CRUZ MEJIA

Plaintiff TORIBIO DE LA CRUZ MEJIA was employed from in or around April
2016 until the present by the Corporate Defendants.

During Plaintiff TORIBIO DE LA CRUZ MEJIA’S employment by Defendants,
Plaintiff's primary duties were as a car washer and dryer, while performing other
miscellaneous duties from in or around April 2016 until the present.

Plaintiff TORIBIO DE LA CRUZ MEJIA was paid by Defendants approximately
$6.95 per hour from in or around November 2016 until in or around December 2016,
approximately $8.45 per hour from in or around January 2017 until in or around June
2017, approximately $11.05 per hour from in or around July 2017 until in or around
December 2018, and approximately $12.75 from in or around January 2019 until the
present.

Defendants failed to pay Plaintiff TORIBIO DE LA CRUZ MEJIA the legally

prescribed minimum wage for his hours worked from in or around November 2016
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 9 of 25

75.

76.

77.

78.

79.

80.

81.

until the present, a blatant violation of the minimum wage provisions contained in the
FLSA and NYLL.

Plaintiff TORIBIO DE LA CRUZ MEJIA was not paid for approximately five to ten
(5-10) hours worked per week at his regular rate of pay.

Furthermore, Plaintiff TORIBIO DE LA CRUZ MEJIA worked approximately twelve
(12) or more hours per day, six (6) days a week from in or around November 2016
until the present, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Plaintiff TORIBIO DE LA CRUZ MEJIA worked approximately seventy-two (72)
hours or more per week during his employment by Defendants from in or around
November 2016 until the present.

Although Plaintiff TORIBIO DE LA CRUZ MEJIA worked approximately seventy-
two (72) hours or more per week during his employment by Defendants from in or
around November 2016 until the present, Defendants did not pay Plaintiff at all for
hours worked over forty (40), a blatant violation of the overtime provisions contained

in the FLSA and NYLL.
FREDDY GOMEZ CASTRO

Plaintiff FREDDY GOMEZ CASTRO was employed from in or around February
2016 until in or around July 2019 by the Corporate Defendants.

During Plaintiff FREDDY GOMEZ CASTRO’s employment by Defendants,
Plaintiff's primary duties were as a ticket man, and car washer and dryer, while
performing other miscellaneous duties from in or around February 2016 until in or
around July 2019.

Plaintiff FREDDY GOMEZ CASTRO was paid by Defendants approximately $6.95
per hour in or around 2016, approximately $8.45 per hour in or around 2017,
approximately $11.55 per hour in or around 2018, and approximately $12.75 from in

or around January 2019 until in or around July 2019.
Case 1:20-cv-01760-GBD Document 1 Filed 02/27/20 Page 10 of 25

82.

83.

84.

85,

86.

88.

89.

Defendants failed to pay Plaintiff FREDDY GOMEZ CASTRO the legally prescribed
minimum wage for his hours worked from in or around November 2016 until in or
around July 2019, a blatant violation of the minimum wage provisions contained in
the FLSA and NYLL.

Plaintiff FREDDY GOMEZ CASTRO was not paid for approximately five to ten (S-
10) hours worked per week at his regular rate of pay.

Furthermore, Plaintiff FREDDY GOMEZ CASTRO worked approximately twelve
(12) or more hours per day, six (6) days a week from in or around November 2016
until in or around July 2019, Defendants did not pay Plaintiff an extra hour at the
legally prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Plaintiff FREDDY GOMEZ CASTRO worked approximately seventy-two (72) hours
or more per week during his employment by Defendants from in or around November
2016 until in or around July 2019.

Although Plaintiff FREDDY GOMEZ CASTRO worked approximately seventy-two
(72) hours or more per week during his employment by Defendants from in or around
November 2016 until in or around July 2019, Defendants did not pay Plaintiff at all
for hours worked over forty (40), a blatant violation of the overtime provisions

contained in the FLSA and NYLL.

CHRISTIAN LUGO VIERA

. Plaintiff CHRISTIAN LUGO VIERA was employed from in or around August 2016

until the present by the Corporate Defendants.

During Plaintiff CHRISTIAN LUGO VIERA’s employment by Defendants,
Plaintiff's primary duties were as a car washer and dryer, while performing other
miscellaneous duties from in or around August 2016 until the present.

Plaintiff CHRISTIAN LUGO VIERA was paid by Defendants approximately $6.95
per hour in or around 2016, approximately $8.45 per hour from in or around January
2017 until in or around July 2017, approximately $9.35 per hour from in or around
August 2017 until in or around December 2017, approximately $11.05 per hour in or

10
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 11 of 25

90.

91,

92.

93.

94,

95.

96.

97.

around 2018, and approximately $12.75 from in or around January 2019 until the
present.

Defendants failed to pay Plaintiff CHRISTIAN LUGO VIERA the legally prescribed
minimum wage for his hours worked from in or around November 2016 until the
present, a blatant violation of the minimum wage provisions contained in the FLSA
and NYLL. |

Plaintiff CHRISTIAN LUGO VIERA was not paid for approximately five to ten (5-
10) hours worked per week at his regular rate of pay.

Furthermore, Plaintiff CHRISTIAN LUGO VIERA worked approximately twelve
(12) or more hours per day, six (6) days a week from in or around November 2016
until the present, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Plaintiff CHRISTIAN LUGO VIERA worked approximately seventy-two (72) hours
or more per week during his employment by Defendants from in or around November
2016 until the present.

Although Plaintiff CHRISTIAN LUGO VIERA worked approximately seventy-two
(72) hours or more per week during his employment by Defendants from in or around
November 2016 until the present, Defendants did not pay Plaintiff at all for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the

FLSA and NYLL.
MARCOS GONZALEZ MARTINEZ

Plaintiff MARCOS GONZALEZ MARTINEZ was employed from in or around
October 2016 until in or around April 2018 by the Corporate Defendants.

During Plaintiff MARCOS GONZALEZ MARTINEZ’s employment by Defendants,
Plaintiff's primary duties were as a car washer and dryer, while performing other
miscellaneous duties from in or around October 2016 until in or around April 2018.
Plaintiff MARCOS GONZALEZ MARTINEZ was paid by Defendants approximately

$8.45 per hour from in or around November 2016 until in or around October 2017,

11
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 12 of 25

approximately $9.35 per hour from in or around November 2017 until in or around
February 2018, and approximately $11.05 per hour from in or around March 2018
until in or around April 2018.

98. Defendants failed to pay Plaintiff MARCOS GONZALEZ MARTINEZ the legally
prescribed minimum wage for his hours worked from in or around November 2016
until in or around April 2018, a blatant violation of the minimum wage provisions
contained in the FLSA and NYLL.

99. Plaintiff MARCOS GONZALEZ MARTINEZ was not paid for approximately five to
ten (5-10) hours worked per week at his regular rate of pay.

100. Furthermore, Plaintiff MARCOS GONZALEZ MARTINEZ worked
approximately twelve (12) or more hours per day, five (5) days a week from in or
around November 2016 until in or around April 2018, Defendants did not pay
Plaintiff an extra hour at the legally prescribed minimum wage for each day worked
over ten (10) hours, a blatant violation of the spread of hours provisions contained in
the NYLL.

101. Plaintiff MARCOS GONZALEZ MARTINEZ worked approximately sixty (60)
hours or more per week during his employment by Defendants from in or around
November 2016 until in or around April 2018.

102. Although Plaintiff MARCOS GONZALEZ MARTINEZ worked approximately
sixty (60) hours or more per week during his employment by Defendants from in or
around November 2016 until in or around April 2018, Defendants did not pay
Plaintiff at all for hours worked over forty (40), a blatant violation of the overtime

provisions contained in the FLSA and NYLL.
JORGE ALBERTO LINARES FIGUEROA
103. Plaintiff JORGE ALBERTO LINARES FIGUEROA was employed from in or
around August 2013 until in or around February 2018 by the Corporate Defendants.

104. During Plaintiff JORGE ALBERTO LINARES FIGUEROA’s employment by

Defendants, Plaintiff's primary duties were as a car washer and dryer, while

12
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 13 of 25

performing other miscellaneous duties from in or around August 2013 until in or
around February 2018.

105. Plaintiff JORGE ALBERTO LINARES FIGUEROA was not employed by the
Defendants from in or around 2015 until in or around December 2016.

106. Plaintiff JORGE ALBERTO LINARES FIGUEROA was paid by Defendants
approximately $6.95 per hour from in or around February 2014 until in or around
December 2014, and approximately $11.05 per hour from in or around January 2017
until in or around February 2018.

107. Defendants failed to pay Plaintiff JORGE ALBERTO LINARES FIGUEROA the
legally prescribed minimum wage for his hours worked from in or around February
2014 until February 2018, a blatant violation of the minimum wage provisions
contained in the FLSA and NYLL.

108. Plaintiff JORGE ALBERTO LINARES FIGUEROA was not paid for
approximately five to ten (5-10) hours worked per week at his regular rate of pay.

109. Furthermore, Plaintiff JORGE ALBERTO LINARES FIGUEROA worked
approximately twelve (12) or more hours per day, six (6) days a week from in or
around January 2017 until in or around February 2018, Defendants did not pay
Plaintiff an extra hour at the legally prescribed minimum wage for each day worked
over ten (10) hours, a blatant violation of the spread of hours provisions contained in
the NYLL.

110. Plaintiff JORGE ALBERTO LINARES FIGUEROA worked approximately
seventy-two (72) hours or more per week during his employment by Defendants from
in or around February 2014 until February 2018.

111. Although Plaintiff JORGE ALBERTO LINARES FIGUEROA worked
approximately seventy-two (72) hours or more per week during his employment by
Defendants from in or around February 2014 until February 2018, Defendants did not
pay Plaintiff at all for hours worked over forty (40), a blatant violation of the

overtime provisions contained in the FLSA and NYLL.

ROLANDO GARCIA

13
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 14 of 25

112. Plaintiff ROLANDO GARCIA was employed from in or around April 2016 until
in or around November 2016 by the Corporate Defendants.

113. During Plaintiff ROLANDO GARCIA’s employment by Defendants, Plaintiff's
primary duties were as a car washer and dryer, while performing other miscellaneous
duties from in or around April 2016 until in or around November 2016.

114. Plaintiff ROLANDO GARCIA was paid by Defendants approximately $6.95 per
hour from in or around April 2016 until in or around November 2016.

115. Defendants failed to pay Plaintiff ROLANDO GARCIA the legally prescribed
minimum wage for his hours worked from in or around April 2016 until in or around
November 2016, a blatant violation of the minimum wage provisions contained in the
FLSA and NYLL.

116. Plaintiff ROLANDO GARCIA was not paid for approximately five to ten (S-10)
hours worked per week at his regular rate of pay.

117. Furthermore, Plaintiff ROLANDO GARCIA worked approximately twelve (12)
or more hours per day, six (6) days a week from in or around April 2016 until in or
around November 2016, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

118. Plaintiff ROLANDO GARCIA worked approximately seventy-two (72) hours or
more per week during his employment by Defendants from in or around April 2016
until in or around November 2016.

119. Although Plaintiff ROLANDO GARCIA worked approximately seventy-two (72)
hours or more per week during his employment by Defendants from in or around
April 2016 until in or around November 2016, Defendants did not pay Plaintiff at all

for hours worked over forty (40), a blatant violation of the overtime provisions

contained in the FLSA and NYLL.

RAMON ANTONIO CONSTANZA ESTEVEZ
120. Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ was employed from in or
around December 2017 until in or around September 2019 by the Corporate
Defendants.

14
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page:15 of 25

121. During Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ’s employment by
Defendants, Plaintiffs primary duties were as a car washer and dryer, while
performing other miscellaneous duties from in or around December 2017 until in or
around September 2019.

122. Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ was paid by Defendants
approximately $9.00 per hour from in or around December 2017 until in or around
December 2018, and approximately $12.75 per hour from in or around January 2019
until September 2019.

123. Defendants failed to pay Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ
the legally prescribed minimum wage for his hours worked from in or around
November 2016 until the present, a blatant violation of the minimum wage provisions
contained in the FLSA and NYLL.

124. Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ was not paid for
approximately five to ten (5-10) hours worked per week at his regular rate of pay.

125. Furthermore, Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ worked
approximately twelve (12) or more hours per day, six (6) days a week from in or
around December 2017 until in or around September 2019, Defendants did not pay
Plaintiff an extra hour at the legally prescribed minimum wage for each day worked
over ten (10) hours, a blatant violation of the spread of hours provisions contained in
the NYLL.

126. Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ worked approximately
seventy-two (72) hours or more per week during his employment by Defendants from
in or around December 2017 until in or around September 2019.

127. Although Plaintiff RAMON ANTONIO CONSTANZA ESTEVEZ worked
approximately seventy-two (72) hours or more per week during his employment by
Defendants from in or around December 2017 until in or around September 2019,
Defendants did not pay Plaintiff at all for hours worked over forty (40), a blatant

violation of the overtime provisions contained in the FLSA and NYLL.

15
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 16 of 25

128. Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

129. Upon information and belief, Defendants willfully failed to keep payroll records
as required by both NYLL and the FLSA.

130. As a result of these violations of Federal and New York State labor laws,
Plaintiffs seek compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

131. Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

132. Collective Class: All persons who are or have been employed by the Defendants
as car washers and dryers and ticket men, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.

133. Upon information and belief, Defendants employed between 50 and 100
employees within the past three years subjected to similar payment structures.

134. Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

135. Defendants’ unlawful conduct has been widespread, repeated, and consistent.

136. Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

137. Defendants’ conduct as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiffs and the Collective Class.

16
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 17 of 25

138. Defendants are liable under the FLSA for failing to properly compensate
Plaintiffs and the Collective Class, and as such, notice should be sent to the Collective
Class. There are numerous similarly situated current and former employees of
Defendants who have been denied overtime pay in violation of the FLSA and NYLL,
who would benefit from the issuance of a Court-supervised notice of the present
lawsuit, and the opportunity to join the present lawsuit. Those similarly situated
employees are known to Defendants and are readily identifiable through Defendants’
records.

139. The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

140. The claims of Plaintiffs are typical of the claims of the putative class.

141. Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

142. A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FEDERAL RULE OF CIVIL PROCEDURE RULE 23 CLASS ALLEGATIONS

143. Plaintiffs sue on their own behalf and as the class representatives (hereinafter
referred to as the “New York Class Representative”) and bring the Second Cause of
Action on their own behalf and as a class action, on behalf of those similarly situated,
pursuant to Fed. R. Civ. P. 23(a) and (b). The Fed. R. Civ. P. 23 Class is defined as:

All car washers and dryers and ticket men who are currently or have been
employed by the Defendants at TREMONT CAR WASH AND LUBE LLC and
who worked greater than 40 hours per week (hereinafter referred to as the “New
York Class”) without receiving time and a half for hours over 40 each week at
any time during the 6 years prior to the filing of their respective consent forms

(hereinafter referred to as the “New York Class Period”).

144. The persons in the New York Class are so numerous that joinder of all members

is impracticable. Although, the precise number of such persons is unknown, and facts

17
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 18 of 25

upon which the calculation of that number are presently within the sole control of the
Defendants, upon information and belief, there are more than 200 members of the
New York Class during the New York Class Period.

145. There are questions of law and fact common to the New York Class that
predominate over any questions solely affecting individual members of the New York
Class, including but not limited to:

a. Whether Defendants unlawfully failed to pay overtime compensation in
violation of and within the meaning of the NYLL;

b. Whether the New York Class Representative and New York Class are
nonexempt from entitlement to overtime compensation for hours worked under
the pay requirement of the NYLL;

c. Whether Defendants failed to keep accurate and complete time records for all
hours worked by the New York Class Representative and the New York Class;

d. Whether Defendants’ policy of failing to pay workers was instituted willfully
or with reckless disregard of the law;

e. The proper measure of damages sustained by the New York Class
Representative and the New York Class; and

f. Whether Defendants should be enjoined from such violations in the future.

146. The New York Class Representative will fairly and adequately protect the
interests of the New York Class and have no interests antagonistic to the class. The
Plaintiffs are represented by attorneys who are experienced and competent in both
class litigation and employment litigation.

147. A class is superior to other available methods for the fair and efficient
adjudication of the controversy, particularly in the context of wage and hour litigation
where individual plaintiffs lack the financial resources to vigorously prosecute a
lawsuit in federal court against a corporate defendant. The damages sustained by
individual class members are modest compared to the expense and burden of
individual prosecution of this litigation. Class action treatment will obviate unduly
duplicative litigation and the possibility of inconsistent judgments.

148. Further, the New York Class Representative and the New York Class have been

equally affected by Defendants’ failure to pay overtime wages. Moreover, members

18

 
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 19 of 25

of the New York Class still employed by Defendants may be reluctant to raise
individual claims for fear of retaliation.

149. Defendants have acted or refused to act on grounds generally applicable to the
New York Class, thereby making appropriate final injunctive relief or corresponding
declaratory relief with respect to the class was a whole.

150. Plaintiffs claims are typical of those of the class. Plaintiffs and the other class
members were subjected to Defendants’ policies, practices, programs, procedures,
protocols and plans alleged herein concerning the non-payment of overtime wages
and the failure to keep adequate records. The job duties of Plaintiffs are typical of
those of the class members.

151. The New York Class Representative intends to send notice to all members of the

New York Class to the extent required by Rule 23.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act

152. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

153. Plaintiffs have consented in writing to be a party to this action, pursuant to 29
U.S.C. §216(b).

154. At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

155. At all times relevant to this action, Defendants were employers engaged in
commerce or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).

156. Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

19
Case 1:20-cv-01760-GBD Document 1 Filed 02/27/20 Page 20 of 25

157. Defendants’ violations of the FLSA as described in this Complaint have been
willful and intentional. Defendants have not made a good effort to comply with the
FLSA with respect to the compensation of the Plaintiffs.

158. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

159. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

160. Atall times relevant to this action, Plaintiffs were employed by Defendants within
the meaning of New York Labor Law §§2 and 651.

161. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

162. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to
recover from Defendants, jointly and severally, their unpaid overtime wages and an
amount equal to their unpaid overtime wages in the form of liquidated damages, as
well as reasonable attorneys’ fees and costs of the action, including interest in

accordance with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Unpaid Wages Under The Fair Labor Standards Act
163. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
patagraphs.
164. Defendants willfully failed to pay Plaintiffs’ wages for hours worked in violation
of 29 U.S.C. §206(a).

20
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 21 of 25

165. Defendants’ violations of the FLSA as described in this Complaint have been
willful and intentional. Defendants have not made a good effort to comply with the
FLSA with respect to compensating the Plaintiffs.

166. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FOURTH CAUSE OF ACTION
Unpaid Wages Under The New York Labor Law
167. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
168. Atall times relevant to this action, Plaintiffs were employed by Defendants within
the meaning of New York Labor Law §§2 and 651.
169. Defendants failed to pay Plaintiffs’ wages for hours worked in violation of New

York Labor Law Article 6.

170. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to
recover from Defendants, jointly and severally, their unpaid wages and an amount
equal to their unpaid wages in the form of liquidated damages, as well as reasonable
attorney’s fees and costs of the action, including interest in accordance with NY
Labor Law §198 (1-a).

FIFTH CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

171. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
172. Plaintiffs have consented in writing to be a party to this action, pursuant to 29

U.S.C. §216(b).

21
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 22 of 25

173. At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C,
§§206(a) and 207(a).

174. At all times relevant to this action, Defendants were employers engaged in
commerce or the production of goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).

175. Defendants willfully failed to pay Plaintiffs a minimum wage in accordance with
29 U.S.C. §§201, 202 and 203.

176. Defendants’ violations of the FLSA, as described in this Complaint have been
willful and intentional.

177. Defendants have not made a good faith effort to comply with the FLSA with
respect to the Plaintiffs’ compensation.

178. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, his unpaid minimum wages and an equal amount in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the

action including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SIXTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

179. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

180.  Atall times relevant to this action, Plaintiffs were employed by Defendants within
the meaning of NYLL §§2 and 651.

181. At all times relevant to this action, Defendants were employers within the
meaning of NYLL.

182. Defendants failed to record, credit or compensate Plaintiffs the applicable
minimum hourly wage, in violation of the New York Minimum Wage Act,
specifically NYLL §652.

183. Defendants also failed to pay Plaintiffs the required minimum wage, which

Plaintiffs were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

22
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 23 of 25

Due to Defendants’ NYLL violations, Plaintiffs are entitled to recover from Defendants,
jointly and severally, their unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’ fees

and costs of the action, including interest in accordance with NYLL §198 (1-a).

SEVENTH CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
184. Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

185. Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs an
additional hour of pay at minimum wage for each day worked more than ten (10)
hours, in violation of the New York Minimum Wage Act and its implementing
regulations. N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

186. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to
recover from Defendants their unpaid spread of hour compensation, reasonable

attorneys’ fees, and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

KIGHTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

187. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

188. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

189. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff,

together with costs and attorneys’ fees.

NINTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
190. Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

23
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 24 of 25

191.

Defendants failed to provide Plaintiffs with wage statements upon each payment

of wages, as required by NYLL §195(3)

192.

Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff,

together with costs and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a.

o Ff

A.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations,
Awarding Plaintiffs unpaid overtime wages;

Awarding Plaintiffs unpaid wages;

Awarding Plaintiffs unpaid minimum wages;

e. Awarding Plaintiffs unpaid spread of hours compensation;

bh

Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiffs prejudgment and post-judgment interest;

Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Ww

t
Dated: This 2) day of February 20

7) cpt
Réman Avshalumov, Esq. (RA 550
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591
Fax: 718-263-9598

24
Case 1:20-cv-01760-GBD Document1 Filed 02/27/20 Page 25 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE MORALES, TORIBIO DE LA CRUZ MEJIA, FREDDY GOMEZ CASTRO,
CHRISTIAN LUGO VIERA, MARCOS GONZALEZ MARTINEZ, JORGE ALBERTO
LINARES FIGUEROA, ROLANDO GARCIA, and RAMON ANTONIO CONSTANZA
ESTEVEZ, individually and on behalf of all others similarly situated,

Plaintiffs,

-against-

TREMONT CAR WASH AND LUBE LLC, K & P CW INC., and JOHN LAGE, MICHAEL
LAGE, ALBINO COELHO, EDDIE PARK, and JI H. KIM, as individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

TREMONT CAR WASH AND LUBE

LLC ALBINO COEHLO

1095 EAST TREMONT AVENUE 1095 EAST TREMONT AVENUE
BRONX, NEW YORK 10460 BRONX, NEW YORK 10460

JOHN LAGE EDDIE PARK

1095 EAST TREMONT AVENUE 20 EMMETT STREET

BRONX, NEW YORK 10460 NEW HYDE PARK, NEW YORK 11040
MICHAEL LAGE JI WH. KIM

1095 EAST TREMONT AVENUE 20 EMMETT STREET

BRONX, NEW YORK 10460 NEW HYDE PARK, NEW YORK 11040

25
